


Exhibit 10(b)

As amended and restated effective September 17, 2008
As amended and restated March 15, 2007 effective May 1, 2007
As amended and restated effective November 21, 2002
As amended and restated effective September 12, 2002
As amended and restated effective October 27, 2000

HEWLETT-PACKARD COMPANY 2000 STOCK PLAN

1.     PURPOSES OF THE PLAN.

        The purpose of this Plan is to encourage ownership in the Company by key
personnel whose long-term employment is considered essential to the Company's
continued progress and, thereby, encourage recipients to act in the shareowner's
interest and share in the Company's success.

2.     DEFINITIONS.

        As used herein, the following definitions shall apply:

(a)"Administrator" means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

(b)"Affiliate" means any entity that is directly or indirectly controlled by the
Company or any entity in which the Company has a significant ownership interest
as determined by the Administrator.

(c)"Applicable Laws" means the requirements relating to the administration of
stock option plans under U.S. federal and state laws, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign jurisdiction where Awards are, or will be,
granted under the Plan.

(d)"Award" means a Cash Award, Stock Award, or Option granted in accordance with
the terms of the Plan.

(e)"Awardee" means the holder of an outstanding Award.

(f)"Award Agreement" means a written or electronic agreement between the Company
and an Awardee evidencing the terms and conditions of an individual Award. The
Award Agreement is subject to the terms and conditions of the Plan.

(g)"Board" means the Board of Directors of the Company.

(h)"Cash Awards" means cash awards granted pursuant to Section 12 of the Plan.

(i)"Code" means the United States Internal Revenue Code of 1986, as amended.

(j)"Committee" means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

(k)"Common Stock" means the common stock of the Company.

(l)"Company" means Hewlett-Packard Company, a Delaware corporation.

(m)"Consultant" means any person, including an advisor, engaged by the Company
or a Subsidiary to render services to such entity or any person who is an
advisor, director or consultant of an Affiliate.

(n)"Director" means a member of the Board.

1

--------------------------------------------------------------------------------



(o)"Employee" means a regular employee of the Company, any Subsidiary or any
Affiliate, including Officers and Directors, who is treated as an employee in
the personnel records of the Company or its Subsidiary for the relevant period,
but shall exclude individuals who are classified by the Company or its
Subsidiary as (A) leased from or otherwise employed by a third party;
(B) independent contractors; or (C) intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation or
otherwise. An Awardee shall not cease to be an Employee in the case of (i) any
leave of absence approved by the Company or its Subsidiary or (ii) transfers
between locations of the Company or between the Company, any Subsidiary, or any
successor. Should an Awardee transfer from the Company to Agilent
Technologies, Inc. prior to the Distribution Date (as defined in Section 1.20 of
the Employees Matter Agreement between Agilent Technologies, Inc. and the
Company), the Awardee will cease to be an Employee at the time of such transfer.
Neither service as a Director nor payment of a director's fee by the Company
shall be sufficient to constitute "employment" by the Company.

(p)"Exchange Act" means the Securities Exchange Act of 1934, as amended.

(q)"Fair Market Value" means, unless the Administrator deems otherwise, as of
any date, the closing sales price for such Common Stock as of such date (or if
no sales were reported on such date, the closing sales price on the last
preceding day on which a sale was made) as reported in such source as the
Administrator deems reliable.

(r)"Grant Date" means the date selected by the Administrator, from time to time,
upon which Awards are granted to Participants pursuant to this Plan.

(s)"Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(t)"Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option.

(u)"Officer" means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(v)"Option" means a stock option granted pursuant to the Plan. Options granted
under the Plan may be Incentive Stock Options or Nonstatutory Stock Options.

(w)"Participant" means an Employee, Director or Consultant.

(x)"Plan" means this 2000 Stock Plan.

(y)"Restricted Stock" means shares of Common Stock acquired pursuant to a grant
of a Stock Award under Section 11 of the Plan.

(z)"Share" means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(aa)"Stock Awards" means an award of a right to purchase or receive Common Stock
or Stock Units pursuant to Section 11 of the Plan.

(bb)"Stock Unit" means a bookkeeping entry representing an amount equivalent to
the fair market value of one Share, payable in cash, property or Shares. Stock
Units represent an unfunded and unsecured obligation of the Company, except as
otherwise provided for by the Administrator.

(cc)"Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code.

2

--------------------------------------------------------------------------------





3.     STOCK SUBJECT TO THE PLAN.

        Subject to the provisions of Section 14 and Section 6(d) of the Plan,
the maximum aggregate number of Shares that may be issued under the Plan is
250,000,000 Shares. The Shares may be authorized, but unissued, or reacquired
Common Stock. Preferred stock may be issued in lieu of Common Stock for Awards.

        If an Award expires or becomes unexercisable without having been
exercised in full, the unpurchased Shares which were subject thereto, if any,
shall become available for future grant or sale under the Plan (unless the Plan
has terminated). Shares of Restricted Stock that are either forfeited or
repurchased by the Company at their original purchase price shall become
available for future grant or sale under the Plan. Shares underlying a forfeited
Stock Unit Award shall become available for future grant or sale under the Plan.
Shares that are tendered, whether by physical delivery or by attestation, to the
Company by the Awardee as full or partial payment of the exercise price of any
Award or in payment of any applicable withholding for federal, state, city,
local or foreign taxes incurred in connection with any Award shall become
available for future grant or sale under the Plan; provided, however, that the
total number of Shares so tendered from which Incentive Stock Options may be
granted shall not exceed 250,000,000.

4.     ADMINISTRATION OF THE PLAN.

(a)Procedure.

(i) Multiple Administrative Bodies.    The Plan may be administered by different
Committees with respect to different groups of Participants.

(ii)Section 162.    To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as "performance-based
compensation" within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more "outside directors" within the
meaning of Section 162(m) of the Code.

(iii)Rule 16-3.    To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act ("Rule 16b-3"), the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.

(iv)Other Administration.    The Board may delegate to the Executive Committee
of the Board (the "Executive Committee") the power to approve Awards to
Participants who are not (A) subject to Section 16 of the Exchange Act or (B) at
the time of such approval, "covered employees" under Section 162(m) of the Code.

(v)Delegation of Authority for the Day-to-Day Administration of the
Plan.    Except to the extent prohibited by applicable law or applicable rules
of a stock exchange, the Board or any of its committees as shall be
administering the Plan may delegate to one or more individuals the day-to-day
administration of the Plan and any of the functions assigned to it in this Plan.
The delegation may be revoked at any time.

(b)Powers of the Administrator.    Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

(i)to select the Participants to whom Awards may be granted hereunder;

(ii)to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

(iii)to approve forms of agreement for use under the Plan;

3

--------------------------------------------------------------------------------



(iv)to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when an Award may be
exercised (which may or may not be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;

(v)to suspend the right to exercise Awards during any blackout period that is
necessary or desirable to comply with the requirements of Applicable Laws and to
extend the Award exercise period for an equal period of time;

(vi)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(vii)to adopt rules and procedures relating to the operation and administration
of the Plan to accommodate the specific requirements of local laws and
procedures. Without limiting the generality of the foregoing, the Administrator
is specifically authorized (A) to adopt the rules and procedures regarding the
conversion of local currency, withholding procedures and handling of stock
certificates which vary with local requirements, (B) to adopt sub-plans and Plan
addenda as the Administrator deems desirable, to accommodate foreign tax laws,
regulations and practice;

(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans and Plan addenda;

(ix)to modify or amend each Award, including the discretionary authority to
extend the post-termination exercisability period of Options longer than is
otherwise provided for in the Plan, provided, however, that any such amendment
is subject to Section 15(c) of the Plan and may not impair any outstanding Award
unless agreed to in writing by the Awardee;

(x)to allow Awardees to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares to be issued pursuant to an Award that
number of Shares having a Fair Market Value equal to the amount required to be
withheld. The Fair Market Value of the Shares to be withheld shall be determined
on the date that the amount of tax to be withheld is to be determined. All
elections by an Awardee to have Shares withheld for this purpose shall be made
in such form and under such conditions as the Administrator may deem necessary
or advisable;

(xi)to authorize conversion or substitution under the Plan of any or all
outstanding stock options or outstanding stock appreciation rights held by
service providers of an entity acquired by the Company (the "Conversion
Options"). Any conversion or substitution shall be effective as of the close of
the merger or acquisition. The Conversion Options may be Nonstatutory Stock
Options or Incentive Stock Options, as determined by the Administrator;
provided, however, that with respect to the conversion of stock appreciation
rights in the acquired entity, the Conversion Options shall be Nonstatutory
Stock Options. Unless otherwise determined by the Administrator at the time of
conversion or substitution, all Conversion Options shall have the same terms and
conditions as Options generally granted by the Company under the Plan;

(xii)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.

4

--------------------------------------------------------------------------------



(c)Effect of Administrator's Decision.    The Administrator's decisions,
determinations and interpretations shall be final and binding on all Awardees.

5.     ELIGIBILITY.

        Awards may be granted to Participants, provided, however, that Incentive
Stock Options may be granted only to Employees of the Company or any Subsidiary.

6.     LIMITATIONS.

(a)Each Option shall be designated in the Award Agreement as either an Incentive
Stock Option or a Nonstatutory Stock Option. However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Awardee during any calendar year (under all plans of the Company and any
Subsidiary) exceeds $100,000, such Options shall be treated as Nonstatutory
Stock Options. For purposes of this Section 6(a), Incentive Stock Options shall
be taken into account in the order in which they were granted. The Fair Market
Value of the Shares shall be determined as of the time the Option with respect
to such Shares is granted.

(b)For purposes of Incentive Stock Options, no leave of absence may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, on the 91st day of such
leave an Awardee's employment with the Company shall be deemed terminated for
Incentive Stock Option purposes and any Incentive Stock Option held by the
Awardee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option three (3) months
thereafter.

(c)No Participant shall have any claim or right to be granted an Award and the
grant of any Award shall not be construed as giving a Participant the right to
continue in the employ of the Company, its Subsidiaries or Affiliates. Further,
the Company, its Subsidiaries and Affiliates expressly reserve the right, at any
time, to dismiss a Participant at any time without liability or any claim under
the Plan, except as provided herein or in any Award Agreement entered into
hereunder.

(d)The following limitations shall apply to grants of Awards:

(i)No Participant shall be granted, in any fiscal year of the Company, Options
to purchase more than 10,000,000 Shares.

(ii)In connection with his or her initial service, a Participant may be granted
Options to purchase up to an additional 10,000,000 Shares which shall not count
against the limit set forth in subsection (i) above.

(iii)If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in
Section 14), the cancelled Option will be counted against the limits set forth
in subsections (i) and (ii) above.

(iv)The maximum aggregate number of Shares underlying Stock Awards that may be
granted under this Plan is twenty million (20,000,000) Shares.

(v)The maximum aggregate number of Shares underlying Non-Statutory Stock Options
with an exercise price of less than Fair Market Value on the Grant Date that may
be granted under Section 9(a)(ii) of this Plan is thirty million (30,000,000)
Shares.

(vi)The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company's capitalization as described in Section 14.

5

--------------------------------------------------------------------------------





7.     TERM OF PLAN.

        Subject to Section 20 of the Plan, the Plan shall become effective upon
its adoption by the Board. It shall continue in effect for a term of ten
(10) years from the later of the date the Plan or any amendment to add shares to
the Plan is adopted by the Board unless terminated earlier under Section 15 of
the Plan.

8.     TERM OF AWARD.

        The term of each Award shall be determined by the Administrator and
stated in the Award Agreement. In the case of an Option, the term shall be ten
(10) years from the Grant Date or such shorter term as may be provided in the
Award Agreement; provided that the term may be 101/2 years in certain
jurisdictions outside the United States as determined by the Administrator.

9.     OPTION EXERCISE PRICE AND CONSIDERATION.

(a)Exercise Price.    The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

(i)In the case of an Incentive Stock Option the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the Grant Date.

(ii)In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than seventy-five percent (75%) of the Fair Market Value per
Share on the Grant Date. In the case of a Nonstatutory Stock Option intended to
qualify as "performance-based compensation" within the meaning of Section 162(m)
of the Code, the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the Grant Date.

(iii)Notwithstanding the foregoing, at the Administrator's discretion,
Conversion Options (as defined in Section 4(b)(x)) may be granted with a per
Share exercise price of less than 100% of the Fair Market Value per Share on the
Grant Date and shall not be subject to the provisions of Section 6(d)(v) above.

(iv)Other than in connection with a change in the Company's capitalization (as
described in Section 14(a)), Options may not be repriced, replaced, regranted
through cancellation or modified without shareowner approval if the effect of
such repricing, replacement, regrant or modification would be to reduce the
exercise price of such Incentive Stock Options or Nonstatutory Stock Options.

(b)Vesting Period and Exercise Dates.    At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

(c)Form of Consideration.    The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the Grant Date. Acceptable forms of
consideration may include:

(i)cash;

(ii)check or wire transfer (denominated in U.S. Dollars);

(iii)other Shares which (A) in the case of Shares acquired upon exercise of an
Option, have been owned by the Awardee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

6

--------------------------------------------------------------------------------



(iv)consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

(v)any combination of the foregoing methods of payment; or

(vi)such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.

7

--------------------------------------------------------------------------------





10.   EXERCISE OF OPTION.

(a)Procedure for Exercise; Rights as a Shareowner.    Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the respective Award Agreement. No Option may be exercised during any leave
of absence other than an approved personal or medical leave with an employment
guarantee upon return. An Option shall continue to vest during any authorized
leave of absence and such Option may be exercised to the extent vested upon the
Awardee's return to active employment status. An Option may not be exercised for
a fraction of a Share.

An Option shall be deemed exercised when the Company receives (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option; (ii) full payment for the Shares with
respect to which the related Option is exercised; and (iii) with respect to
Nonstatutory Stock Options, payment of all applicable withholding taxes due upon
such exercise.

Shares issued upon exercise of an Option shall be issued in the name of the
Awardee or, if requested by the Awardee, in the name of the Awardee and his or
her spouse. Until the Shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareowner shall exist with respect to the Shares subject to an Option,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 14 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

(b)Termination of Employment.    Unless otherwise provided for by the
Administrator in the Award Agreement, if an Awardee ceases to be an Employee,
other than as a result of circumstances described in Sections 10(c), (d),
(e) and (f) below, the Awardee's Option, whether vested or unvested, shall
terminate immediately upon the Awardee's termination. On the date of the
Awardee's termination of employment, the Shares covered by the unvested portion
of his or her Option shall revert to the Plan. If, prior to termination of
employment, the Awardee does not exercise his or her vested Option, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.

(c)Disability or Retirement of Awardee.    Unless otherwise provided for by the
Administrator in the Award Agreement, if an Awardee ceases to be an Employee as
a result of the Awardee's total and permanent disability or retirement due to
age, in accordance with the Company's or its Subsidiaries' retirement policy,
all unvested Options shall immediately vest and the Awardee may exercise his or
her Option within three (3) years of the date of such disability or retirement
for a Nonstatutory Stock Option; within three (3) months of the date of such
disability or retirement for an Incentive Stock Option; or if earlier, the
expiration of the term of such Option. If the Awardee does not exercise his or
her Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

(d)Death of Awardee.    Unless otherwise provided for by the Administrator in
the Award Agreement, if an Awardee dies while an Employee, all unvested Options
shall immediately vest and all Options may be exercised for one (1) year
following the Awardee's death. The

8

--------------------------------------------------------------------------------



Option may be exercised by the beneficiary designated by the Awardee (as
provided in Section 16), the executor or administrator of the Awardee's estate
or, if none, by the person(s) entitled to exercise the Option under the
Awardee's will or the laws of descent or distribution. If the Option is not so
exercised within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

(e)Voluntary Severance Incentive Program.    If an Awardee ceases to be an
Employee as a result of participation in the Company's or its Subsidiaries'
voluntary severance incentive program approved by the Board or Executive
Committee, all unvested Options shall immediately vest and all outstanding
Options shall be exercisable for three (3) months following the Awardee's
termination (or such other period of time as provided for by the Administrator)
or, if earlier, the expiration of the term of such Option. If, after
termination, of Awardee's employment the Awardee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

(f)Divestiture.    If an Employee ceases to be a Participant because of a
divestiture of the Company, the Administrator may, in its sole discretion, make
such Employee's outstanding Options fully vested and exercisable and provide
that such Options remain exercisable for a period of time to be determined by
the Administrator. The determination of whether a divestiture will occur shall
be made by the Administrator in its sole discretion. If, after the close of the
divestiture, the Awardee does not exercise his or her Option within the time
specified therein, the Option shall terminate and the shares covered by such
Option shall revert to the Plan.

(g)Buyout Provisions.    At any time, the Administrator may, but shall not be
required to, authorize the Company to offer to buy out for a payment in cash or
Shares an Award previously granted based on such terms and conditions as the
Administrator shall establish and communicate to the Awardee in connection with
such offer.

11.   STOCK AWARDS.

(a)General.    Stock Awards may be issued either alone, in addition to, or in
tandem with other Awards granted under the Plan. After the Administrator
determines that it will offer a Stock Award under the Plan, it shall advise the
Awardee in writing or electronically, by means of an Award Agreement, of the
terms, conditions and restrictions related to the offer, including the number of
Shares that the Awardee shall be entitled to receive or purchase, the price to
be paid, if any, and, if applicable, the time within which the Awardee must
accept such offer. The offer shall be accepted by execution of an Award
Agreement in the form determined by the Administrator. The Administrator will
require that all Shares subject to a right of repurchase or forfeiture be held
in escrow until such repurchase right or risk of forfeiture lapses.

(b)Forfeiture.    Unless the Administrator determines otherwise, the Award
Agreement shall provide for the forfeiture of the unvested Stock Award upon the
Awardee ceasing to be an Employee except as provided below in Sections 11(c),
(d) and (e). To the extent that the Awardee purchased Common Stock pursuant to
the Stock Award, the Company shall have a right to repurchase the unvested
Common Stock at the original price paid by the Awardee upon Awardee ceasing to
be a Participant for any reason, except as provided below in Sections 11(c),
(d) and (e).

(c)Disability or Retirement of Awardee.    Unless otherwise provided for by the
Administrator in the Award Agreement, if an Awardee ceases to be an Employee as
a result of the Awardee's total and permanent disability or retirement due to
age, in accordance with the Company's or

9

--------------------------------------------------------------------------------



its Subsidiaries' retirement policy, the Award shall continue to vest, provided
the following conditions are met:

(i)The Awardee shall not render services for any organization or engage directly
or indirectly in any business which, in the opinion of the Administrator,
competes with, or is in conflict with the interest of, the Company. The Awardee
shall be free, however, to purchase as an investment or otherwise stock or other
securities of such organizations as long as they are listed upon a recognized
securities exchange or traded over-the-counter, or as long as such investment
does not represent a substantial investment to the Awardee or a significant
(greater than 10%) interest in the particular organization. For the purposes of
this subsection, a company (other than a Subsidiary) which is engaged in the
business of producing, leasing or selling products or providing services of the
type now or at any time hereafter made or provided by the Company shall be
deemed to compete with the Company;

(ii)The Awardee shall not, without prior written authorization from the Company,
use in other than the Company's business, any confidential information or
material relating to the business of the Company, either during or after
employment with the Company;

(iii)The Awardee shall disclose promptly and assign to the Company all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Awardee during employment by the Company, relating in any
manner to the actual or anticipated business, research or development work of
the Company and shall do anything reasonably necessary to enable the Company to
secure a patent where appropriate in the United States and in foreign countries;
and

(iv)An Awardee retiring due to age shall render, as a Consultant and not as an
Employee, such advisory or consultative services to the Company as shall be
reasonably requested by the Board or the Executive Committee in writing from
time to time, consistent with the state of the retired Awardee's health and any
employment or other activities in which such Awardee may be engaged. For
purposes of this Plan, the Awardee shall not be required to devote a major
portion of time to such services and shall be entitled to reimbursement for any
reasonable out-of-pocket expenses incurred in connection with the performance of
such services.



(d)Death of Awardee.    Unless otherwise provided for by the Administrator in
the Award Agreement, if an Awardee dies while an Employee, the Stock Award shall
immediately vest and all forfeiture provisions and repurchase rights shall lapse
as to a prorated number of shares determined by dividing the number of whole
months since the Grant Date by the number of whole months between the Grant Date
and the date that the Stock Award would have fully vested (as provided for in
the Award Agreement). The vested portion of the Stock Award shall be delivered
to the beneficiary designated by the Awardee (as provided in Section 16), the
executor or administrator of the Awardee's estate or, if none, by the person(s)
entitled to receive the vested Stock Award under the Awardee's will or the laws
of descent or distribution.

(e)Voluntary Severance Incentive Program.    If an Awardee ceases to be an
Employee as a result of participation in the Company's or its Subsidiaries'
voluntary severance incentive program approved by the Board or Executive
Committee, the Stock Award shall immediately vest and all forfeiture provisions
and repurchase rights shall lapse as to a prorated number of shares determined
by dividing the number of whole years since the Grant Date by the number of
whole years between the Grant Date and the date that the Stock Award would have
fully vested (as provided for in the Award Agreement).

10

--------------------------------------------------------------------------------



(f)Rights as a Shareowner.    Unless otherwise provided for by the
Administrator, the Awardee shall have the rights equivalent to those of a
shareowner and shall be a shareowner only after Shares are issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) to the Awardee.


12.   CASH AWARDS.

        Cash Awards may be granted either alone, in addition to, or in tandem
with other Awards granted under the Plan. After the Administrator determines
that it will offer a Cash Award, it shall advise the Awardee in writing or
electronically, by means of an Award Agreement, of the terms, conditions and
restrictions related to the Cash Award.

13.   NON-TRANSFERABILITY OF AWARDS.

        Unless determined otherwise by the Administrator, an Award may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by beneficiary designation, will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Awardee, only by
the Awardee. If the Administrator makes an Award transferable, such Award shall
contain such additional terms and conditions as the Administrator deems
appropriate.

14.ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION, MERGER OR ASSET
SALE.

(a)Changes in Capitalization.    Subject to any required action by the
shareowners of the Company, the number and kind of shares of Common Stock
covered by each outstanding Award, and the number and kind of shares of Common
Stock which have been authorized for issuance under the Plan but as to which no
Awards have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Award, as well as the price per share of Common
Stock covered by each such outstanding Award, shall be proportionately adjusted
for any increase or decrease in the number or kind of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.

(b)Dissolution or Liquidation.    In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Awardee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Option to be fully vested and
exercisable until ten (10) days prior to such transaction. In addition, the
Administrator may provide that any restrictions on any Award shall lapse prior
to the transaction, provided the proposed dissolution or liquidation takes place
at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed transaction.

(c)Merger or Asset Sale.    In the event there is a change of control of the
Company, as determined by the Board, the Board may, in its discretion,
(A) provide for the assumption or substitution of, or adjustment to, each
outstanding Award; (B) accelerate the vesting of

11

--------------------------------------------------------------------------------



Options and terminate any restrictions on Cash Awards or Stock Awards; and
(C) provide for the cancellation of Awards for a cash payment to the Awardee.

15.   AMENDMENT AND TERMINATION OF THE PLAN.

(a)Amendment and Termination.    The Board may at any time amend, alter, suspend
or terminate the Plan.

(b)Shareowner Approval.    The Company shall obtain shareowner approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c)Effect of Amendment or Termination.    No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Award, unless mutually
agreed otherwise between the Awardee and the Administrator, which agreement must
be in writing and signed by the Awardee and the Company. Termination of the Plan
shall not affect the Administrator's ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

16.   DESIGNATION OF BENEFICIARY.

(a)An Awardee may file a written designation of a beneficiary who is to receive
the Awardee's rights pursuant to Awardee's Award or the Awardee may include his
or her Awards in an omnibus beneficiary designation for all benefits under the
Plan. To the extent that Awardee has completed a designation of beneficiary
while employed with Hewlett-Packard Company, such beneficiary designation shall
remain in effect with respect to any Award hereunder until changed by the
Awardee.

(b)Such designation of beneficiary may be changed by the Awardee at any time by
written notice. In the event of the death of an Awardee and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Awardee's death, the Company shall allow the executor or administrator of the
estate of the Awardee to exercise the Award, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may allow the spouse or one or more dependents or relatives
of the Awardee to exercise the Award.

17.   LEGAL COMPLIANCE.

        Shares shall not be issued pursuant to the exercise of an Option or
Stock Award unless the exercise of such Option or Stock Award and the issuance
and delivery of such Shares shall comply with Applicable Laws and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

18.   INABILITY TO OBTAIN AUTHORITY.

        To the extent the Company is unable to or the Administrator deems it
infeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, the Company shall be relieved of any
liability with respect to the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

19.   RESERVATION OF SHARES.

        The Company, during the term of this Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

12

--------------------------------------------------------------------------------



20.   SHAREOWNER APPROVAL.

        The Plan shall be subject to approval by the shareowners of the Company
within twelve (12) months of the date the Plan is adopted. Such shareowner
approval shall be obtained in the manner and to the degree required under
Applicable Laws.

21.   NOTICE.

        Any written notice to the Company required by any provisions of this
Plan shall be addressed to the Secretary of the Company and shall be effective
when received.

22.   GOVERNING LAW.

        This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of Delaware.

23.   UNFUNDED PLAN.

        Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Participants who are
granted Awards of Shares under this Plan, any such accounts will be used merely
as a bookkeeping convenience. Except for the holding of Restricted Stock in
escrow pursuant to Section 11, the Company shall not be required to segregate
any assets which may at any time be represented by Awards, nor shall this Plan
be construed as providing for such segregation, nor shall the Company nor the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan. Any liability of the Company to any Awardee with respect to an Award shall
be based solely upon any contractual obligations which may be created by the
Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation which may be created by this Plan.

13

--------------------------------------------------------------------------------


